DETAILED ACTION
This office action is responsive to communications filed 12/31/21. Claims 1 - 20 were presented for consideration.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative Kenneth R. Backus, Jr.  (Reg No. 48861) on  5/4/2022
Please amend the claims as follows:




Claim 1 (Currently amended) A method, comprising:
detecting, by a credential management platform, a request from an extension installed on a browser at a client computing device to access a data network, the being disposed between the browser and the data network, the browser configured to transmit authentication data received from the credential management platform to the data network;  
 when detecting the request at the credential management platform as a login request;  the login request is configured to emulate the browser, based on an attribute associated with an account accessed at the client computing device[[,]];
generating at the extension a control signal to transfer access from the client to another client when monitored data detected by the credential management platform indicates the client is attempting to access the data network at the another client[[,]]; 
initiating another request from the extension to a server hosting the credential management platform to retrieve the authentication data to access the data network;
transferring from the server to the extension the authentication data and an instruction to the extension to generate a further request;
causing transmission of the further request into the data network from the browser via another data path independent of the credential management platform, the further request comprising the authentication data from the server and without manual input of the authentication data; 
wherein the authentication data comprises a session cookie issued in association with the data network, that is transmitted by the extension to the server and is stored at a location automatically determined by the server;  and 
storing one or more portions of data transferred between the data network and the browser, the one or more portions of data being evaluated by the server.

Claim 4 (Cancelled) 

Claim 12 (Currently amended)  A system, comprising:
a computer memory configured to store authentication data and data transferred between a browser and a data network; and
a computer processor configured to detect, by a credential management platform, a request from an extension installed on a browser at a client computing device to access a data network, the being disposed between the browser and the data network, the browser configured to transmit authentication data received from the credential management platform to the data network;  
 when detecting the request at the credential management platform as a login request;  the login request is configured to emulate the browser, based on an attribute associated with an account accessed at the client computing device[[,]];
generating at the extension a control signal to transfer access from the client to another client when monitored data detected by the credential management platform indicates the client is attempting to access the data network at the another client[[,]]; 
initiating another request from the extension to a server hosting the credential management platform to retrieve the authentication data to access the data network;
transferring from the server to the extension the authentication data and an instruction to the extension to generate a further request;
causing transmission of the further request into the data network from the browser via another data path independent of the credential management platform, the further request comprising the authentication data from the server and without manual input of the authentication data; 
wherein the authentication data comprises a session cookie issued in association with the data network, that is transmitted by the extension to the server and is stored at a location automatically determined by the server;  and
storing one or more portions of data transferred between the data network and the browser, the one or more portions of data being evaluated by the server.

Claim 20 (Currently amended)  A non-transitory computer readable medium  storing instructions that when executed by a processor perform a method, the method comprising:
detecting, by a credential management platform, a request from an extension installed on a browser at a client computing device to access a data network, the being disposed between the browser and the data network, the browser configured to transmit authentication data received from the credential management platform to the data network;  
 when detecting the request at the credential management platform as a login request;  the login request is configured to emulate the browser, based on an attribute associated with an account accessed at the client computing device[[,]];
generating at the extension a control signal to transfer access from the client to another client when monitored data detected by the credential management platform indicates the client is attempting to access the data network at the another client[[,]]; 
initiating another request from the extension to a server hosting the credential management platform to retrieve the authentication data to access the data network;
transferring from the server to the extension the authentication data and an instruction to the extension to generate a further request;
causing transmission of the further request into the data network from the browser via another data path independent of the credential management platform, the further request comprising the authentication data from the server and without manual input of the authentication data; 
wherein the authentication data comprises a session cookie issued in association with the data network, that is transmitted by the extension to the server and is stored at a location automatically determined by the server;  and
storing one or more portions of data transferred between the data network and the browser, the one or more portions of data being evaluated by the server.





Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 12 and 20 are allowed.  The prior art fails to disclose: 
A method (Claim 1) / System (Claim 12) / Non-transitory computer readable medium storing instructions for performing a method (Claim 20)  including:
detecting, by a credential management platform, disposed between a browser at a client computing device and a data network, a request from an extension installed on the browser to access the data network, the browser having an application environment configured to natively track data disposed in a data path between the browser and the data network and
when detecting the request at the credential management platform as a login request;  the login request is configured to emulate the browser, based on an attribute associated with an account accessed at the client computing device;
when monitored data detected by the credential management platform indicates the client is attempting to access the data network at another client, generating a control signal at the browser extension to transfer access from the client to other client;
initiating another request from the extension to a server hosting the credential management platform to retrieve the authentication data to access the data network;
transferring from the server to the extension the authentication data and an instruction to the extension to generate a further request;
causing transmission of the further request into the data network from the browser via another data path independent of the credential management platform, the further request comprising the authentication data from the server and without manual input of the authentication data; 
wherein the authentication data comprises a session cookie issued in association with the data network, that is transmitted by the extension to the server and is stored at a location automatically determined by the server;  and
storing one or more portions of data transferred between the data network and the browser, the one or more portions of data being evaluated by the server.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SHAW whose telephone number is (571)270-5643. The examiner can normally be reached Monday-Friday 12pm - 5pm.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT A SHAW/Examiner, Art Unit 2455  

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455